Exhibit 10.2
 
 


 



graphic [logo.jpg]
Pollex Inc.
2005 De La Cruz Blvd. Suite 142, Santa Clara, CA 95050
TEL: (408) 350-7340



 
 
March 26, 2014
 
AK Interactive Co., Ltd.
5F, 8-11, Mabangro 6 gil,
Seocho-gu, Seoul, Korea
 
To whom it may concern:
 
 
 
Effective December 31, 2013,  AK Interactive, Co., Ltd. agrees to assume
liability for Browsergames Co., Ltd. existing and future  debt to Pollex, Inc.
not to exceed the amount of $150,000.
 
Principal balance of loans payable will be deducted to $540,000 from $690,000.
 
Signed by: AK Interactive Co., Ltd. CEO
 

     
 
/s/Chanik Chung     Chanik Chung     03/26/2014        